United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2693
                                   ___________

George Spann,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Arkansas Department of Finance and   *
Administration,                      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: April 7, 2004
                                Filed: April 9, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       George Spann (Spann), who is African American, sued his employer, the
Arkansas Department of Finance & Administration (ADFA), after he was denied a
position upgrade and raise. Spann claimed race and gender discrimination under Title
VII. After a bench trial, the district court1 entered judgment for ADFA. Spann
appeals, and we affirm. See Johnson v. Ark. State Police, 10 F.3d 547, 552 (8th Cir.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
1993) (citing Fed. R. Civ. P. 52(a), which provides factual findings are reviewed for
clear error, and due regard shall be given to trial judge’s credibility determinations).

       We agree with the district court that Spann presented little evidence of race
discrimination, and we reject Spann’s attempt on appeal to recast his lawsuit as one
based on combined race and gender discrimination. We also agree with the district
court that Spann did not prove that ADFA’s legitimate nondiscriminatory reason for
denying Spann an upgrade and raise in May 2001--i.e., Spann’s suspension in
February 2001 made him ineligible under established policy--was a pretext for gender
discrimination. See id. at 551 (ultimate burden of persuading trier of fact that
defendant intentionally discriminated remains with plaintiff). Contrary to Spann’s
assertions on appeal, his female coworkers who were disciplined differently or who
received position upgrades or bonuses were not similarly situated to him. See
Marquez v. Bridgestone/Firestone, Inc., 353 F.3d 1037, 1038 (8th Cir. 2004) (per
curiam) (plaintiff must point to individuals who have dealt with same supervisor,
have been subject to same standards, and who engaged in same conduct without
mitigating or distinguishing circumstances). While one of the policies at issue was
unwritten and Spann’s female supervisors exercised some discretion in determining
the appropriate discipline, these facts were insufficient to establish pretext. See
Edmund v. MidAm. Energy Co., 299 F.3d 679, 686 (8th Cir. 2002) (federal courts do
not sit as super-personnel departments reviewing wisdom or fairness of employer’s
judgments, unless they were intentionally discriminatory); cf. Taylor v. White, 321
F.3d 710, 717 (8th Cir. 2003) (unwritten nature of salary-retention policy, or presence
of subjectivity or informality in structure or administration of policy, alone, cannot
support inference of discrimination).

      Accordingly, we affirm.
                     ______________________________




                                          -2-